Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-31-2008

Haybarger v. Lawrence Cty Adult
Precedential or Non-Precedential: Precedential

Docket No. 07-3720




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Haybarger v. Lawrence Cty Adult" (2008). 2008 Decisions. Paper 1.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                       PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


                     No. 07-3720
                     No. 07-3733


               DEBRA HAYBARGER,

                                     Appellee


                          v.

  LAWRENCE COUNTY ADULT PROBATION AND
                 PAROLE;
COUNTY OF LAWRENCE; WILLIAM MANCINO, in his
               individual and
             official capacities,

     Lawrence County Adult Probation and Parole,

                                     Appellant




    On Appeal from the United States District Court
       for the Western District of Pennsylvania
               (D.C. No. 06-cv-00862)
       District Judge: Honorable Gary L. Lancaster


              Argued September 29, 2008
 Before: FISHER, CHAGARES and HARDIMAN, Circuit
                       Judges.

                (Filed: December 31, 2008)

Gregory G. Paul (Argued)
Robert Peirce & Associates
707 Grant Street
2500 Gulf Tower
Pittsburgh, PA 15219
       Attorney for Appellee Debra Haybarger

A. Taylor Williams (Argued)
Supreme Court of Pennsylvania
Administrative Office of PA Courts
1515 Market Street
Suite 1414
Philadelphia, PA 19102
       Attorney for Appellant Lawrence County Adult
Probation and Parole

Edmond R. Joyal, Jr.
Law Office of Joseph S. Weimer
975 Two Chatham Center
Pittsburgh, PA 15219
       Attorney for Appellee William Mancino


                             2
                 OPINION OF THE COURT




HARDIMAN, Circuit Judge.

        State governments and their subsidiary units are immune
from suit in federal court under the Eleventh Amendment. We
have held that Pennsylvania’s judicial districts are arms of the
state entitled to Eleventh Amendment immunity. Benn v. First
Judicial Dist. of Pa., 426 F.3d 233, 240 (3d Cir. 2005). This
immunity is not absolute, however. Under the Rehabilitation
Act, States waive their immunity when they accept federal
funds. In this interlocutory appeal, we must identify the proper
entity to determine whether a judicial district has waived its
Eleventh Amendment immunity.

                               I.

       Alleging violations of both federal and state
antidiscrimination laws, Debra Haybarger filed suit in the
United States District Court for the Western District of
Pennsylvania against Lawrence County, the Lawrence County
Adult Probation and Parole Department (LCAPPD), and Chief
Probation Officer William Mancino. Haybarger served for
sixteen years as an office manager for the LCAPPD, which is a
department of the Fifty-Third Judicial District of Pennsylvania
encompassing all of Lawrence County. A diabetic, Haybarger
endured a lengthy hospital stay that caused her to miss work for

                               3
almost the entire month of July 2004. Upon her return to work,
she was told that her health problems were causing her to
“slack” in her performance. On October 4, 2004, Haybarger
received a formal letter of discharge.

       Following her discharge, Haybarger filed a complaint
seeking equitable relief as well as compensatory and punitive
damages against Lawrence County, the LCAPPD, and Mancino,
in both his official and individual capacities. Haybarger
asserted violations of the Americans with Disabilities Act
(ADA), 42 U.S.C. § 12101, et. seq., the Family and Medical
Leave Act (FMLA), 29 U.S.C. § 2601, et. seq., Section 504 of
the Rehabilitation Act (RA), 29 U.S.C. § 794, et. seq., and the
Pennsylvania Human Relations Act (PHRA), 43 P A. C ONS.
S TAT. § 951, et. seq.

       Defendants filed motions to dismiss pursuant to Rule
12(b)(6) of the Federal Rules of Civil Procedure. The District
Court dismissed all claims against Lawrence County and
Mancino individually, finding that the LCAPPD, rather than
Lawrence County, was Haybarger’s true employer. The
remaining Defendants claimed immunity under the Eleventh
Amendment and the District Court agreed in part, dismissing
Haybarger’s ADA and FMLA claims because Congress did not
validly abrogate the States’ Eleventh Amendment immunity
under the relevant provisions of those laws. See Bd. of Trs. of
the Univ. of Ala. v. Garrett, 531 U.S. 356 (2001); Chittister v.
Dep’t of Cmty. & Econ. Dev., 226 F.3d 223 (3d Cir. 2000).
Additionally, the District Court dismissed Haybarger’s PHRA
claims because Pennsylvania has retained its immunity against
those claims when they are brought in federal court. See 42 P A.

                               4
C ONS. S TAT. § 8521(b). As for Haybarger’s Rehabilitation Act
claim, the District Court ordered limited discovery to discern
whether Pennsylvania’s Unified Judicial System (UJS) or the
Fifty-Third Judicial District received federal funds during the
relevant time period, which would result in a waiver of
Eleventh Amendment immunity under the RA.1

       Discovery revealed that although the LCAPPD received
no federal funds, the Domestic Relations Section (DRS) of the
Fifty-Third Judicial District was receiving federal funds under
Title IV-D of the Social Security Act, 42 U.S.C. § 651. These
federal monies — which were earmarked specifically for child
support enforcement — flowed from the federal government to


       1
        Defendants alleged in their motion to dismiss that the
court should look at the judicial district to decide whether
Eleventh Amendment immunity was waived. See Haybarger v.
Lawrence County Adult Prob. & Parole, No. 06-862, 2007 WL
789657, at *3 (W.D. Pa. Mar. 14, 2007). In support of this
argument, Defendants submitted an inaccurate affidavit from the
Court Administrator for the Fifty-Third Judicial District, stating
that neither the judicial district nor the LCAPPD had received
“funds from any federal source” at any relevant time. Id. After
it became clear that sections of the Fifty-Third Judicial District
received federal funding, however, Defendants abandoned this
argument. Conversely, Haybarger had argued initially that the
relevant inquiry was whether the UJS received any federal
funds. Since learning the true facts, Haybarger now contends
that the Fifty-Third Judicial District is the relevant unit. Id. at
*4.

                                5
Pennsylvania’s Department of Public Welfare (DPW), which
reports to the Governor of Pennsylvania. DPW then contracted
with the domestic relations sections of various counties. In the
case of Lawrence County, the parties to the agreement to
provide Title IV-D funds were DPW and the “Domestic
Relations Section (DRS) of the Court of Common Pleas and
County Commissioners of Lawrence County.” The agreement
was signed by the County Commissioners of Lawrence County
and the President Judge of the Court of Common Pleas of
Lawrence County.

        Following discovery, the LCAPPD and Mancino moved
for summary judgment, claiming Eleventh Amendment
immunity. The District Court denied the motion, holding that
the Fifty-Third Judicial District had waived its Eleventh
Amendment immunity, even if only one section of the judicial
district accepted federal funds. The LCAPPD and Mancino
brought this interlocutory appeal and we have jurisdiction under
the collateral order doctrine. 28 U.S.C. § 1291; see also P.R.
Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139
(1993).

                              II.

       We review the denial of a motion for summary judgment
de novo. Ye v. United States, 484 F.3d 634, 636 (3d Cir. 2007).
We “apply the same test required of the district court” and view
inferences to be drawn from the underlying facts in the light
most favorable to the nonmoving party. Groman v. Twp. of
Manalapan, 47 F.3d 628, 633 (3d Cir. 1995). Our review of
Defendants’ entitlement to Eleventh Amendment immunity is

                               6
plenary. Skehan v. State Sys. of Higher Educ., 815 F.2d 244,
246 (3d Cir. 1987).2

                              III.

        The Eleventh Amendment states: “The Judicial power of
the United States shall not be construed to extend to any suit in
law or equity, commenced or prosecuted against one of the
United States by Citizens of another State, or by Citizens or
Subjects of any Foreign State.” U.S. C ONST. amend. XI. The
Eleventh Amendment renders unconsenting States immune from
suits brought in federal courts by private parties. See Edelman
v. Jordan, 415 U.S. 651, 662-63 (1974); see also Lombardo v.
Pa. Dep’t of Pub. Welfare, 540 F.3d 190, 194-95 (3d Cir. 2008).

     The Supreme Court long ago extended the Eleventh
Amendment’s coverage to suits brought against a State by its


       2
        Opinions of this court and other courts of appeals have
sometimes used the terms “sovereign immunity” and “Eleventh
Amendment immunity” interchangeably. See, e.g., Koslow v.
Pennsylvania, 302 F.3d 161 (3d Cir. 2002). As we stated in
Lombardo v. Pennsylvania Department of Public Welfare, 540
F.3d 190 (3d Cir. 2008), the Supreme Court has explained the
difference between the two concepts. Id. at 195 (citing Alden v.
Maine, 527 U.S. 706, 713 (1999)). Because 42 U.S.C. § 2000d-
7 refers to States’ immunity from Rehabilitation Act claims
under the Eleventh Amendment, we analyze the LCAPPD’s
defense to Haybarger’s claim pursuant to Eleventh Amendment
immunity.

                               7
own citizens. Hans v. Louisiana, 134 U.S. 1 (1890). More
recently, the Court held that the Eleventh Amendment applies to
suits against subunits of the State. Pennhurst State Sch. &
Hosp. v. Halderman, 465 U.S. 89, 100 (1984). In addition, a
suit may be barred by the Eleventh Amendment even though a
State is not named a party to the action, so long as the State is
deemed to be the real party in interest. Regents of the Univ. of
Cal. v. Doe, 519 U.S. 425, 429 (1997). We consider several
factors in determining whether a suit against an entity is actually
a suit against the State itself, including: (1) the source of the
money that would pay for the judgment; (2) the status of the
entity under state law; and (3) the entity’s degree of autonomy.
Fitchik v. N.J. Transit Rail Operations, Inc., 873 F.2d 655, 659
(3d Cir. 1989).

        We have held that Pennsylvania’s judicial districts,
including their probation and parole departments, are entitled to
Eleventh Amendment immunity. Benn, 426 F.3d at 241. The
Commonwealth vests judicial power in a unified judicial system,
P A. C ONST. art. V, § 1, and all courts and agencies of the UJS
are part of the Commonwealth government rather than local
entities. Benn, 426 F.3d at 240. As an arm of the State, an
individual judicial district and its probation and parole
department are entitled to Eleventh Amendment immunity.

       Eleventh Amendment immunity is not absolute, however.
In re Sacred Heart Hosp. of Norristown, 133 F.3d 237, 242 (3d
Cir. 1998). States and their subunits can waive immunity by
taking voluntary action inconsistent therewith. See, e.g.,
Gardner v. New Jersey, 329 U.S. 565, 574 (1947). For instance,
a State may waive its Eleventh Amendment immunity by

                                8
consenting to suit. See Coll. Sav. Bank v. Fla. Prepaid
Postsecondary Educ. Expense Bd., 527 U.S. 666, 675 (1999).
Alternatively, Congress may require a waiver of immunity as a
condition for receipt of federal funds, even though Congress
could not order such a waiver directly. See A.W. v. Jersey City
Pub. Schs., 341 F.3d 234, 242-44 (3d Cir. 2003). When a State
participates in a federal financial assistance program “in light of
the existing state of the law,” it is on notice that its acceptance
of federal funds may waive its Eleventh Amendment immunity.
Edelman, 415 U.S. at 687.

                                A.

       The federal law at issue in this case is the Rehabilitation
Act. Section 504 of the RA states: “No otherwise qualified
individual with a disability . . . shall, solely by reason of her or
his disability, be excluded from the participation in, be denied
the benefits of, or be subjected to discrimination under any




                                 9
program or activity receiving Federal financial assistance.” 3 29
U.S.C. § 794(a).

        The RA has a history of scrutiny under the Eleventh
Amendment. See Nihiser v. Ohio EPA, 269 F.3d 626, 628 (6th
Cir. 2001). In 1985, the Supreme Court held that Section 504
did not make sufficiently clear whether Congress intended the
States to waive their Eleventh Amendment immunity against RA
lawsuits as a condition of accepting federal funds. Atascadero
State Hosp. v. Scanlon, 473 U.S. 234, 246 (1985). In response,
Congress enacted 42 U.S.C. § 2000d-7, which provides: “A
State shall not be immune under the Eleventh Amendment of the
Constitution of the United States from suit in Federal court for
a violation of section 504 of the Rehabilitation Act of 1973.”
By superseding Atascadero, Congress put States on notice that
they waive their Eleventh Amendment immunity to RA claims
when they accept federal funds. See Koslow v. Pennsylvania,
302 F.3d 161, 170 (3d Cir. 2002). Accordingly, we have


       3
        To prevail on a claim under Section 504, a plaintiff must
demonstrate that: (1) she is a “handicapped individual” under
the Act; (2) she is “otherwise qualified” for the position sought;
(3) she was excluded from the position sought solely by reason
of her handicap; and (4) the program or activity in question
receives federal financial assistance. Strathie v. Dep’t of
Transp., 716 F.2d 227, 230 (3d Cir. 1983) (emphasis added).
Thus, the question of whether the entity received federal funds
is important not only as part of an Eleventh Amendment
immunity inquiry, but also in order to make out a prima facie
case under the RA.

                               10
recognized § 2000d-7 as a valid and unambiguous waiver of
Eleventh Amendment immunity for the program or agency that
receives federal funds. Id. Our sister circuit courts of appeals
have likewise found § 2000d-7 to be a valid waiver. See
Nihiser, 269 F.3d at 628; Jim C. v. United States, 235 F.3d 1079,
1081 (8th Cir. 2000); Pederson v. La. State Univ., 213 F.3d 858,
875-76 (5th Cir. 2000); Stanley v. Litscher, 213 F.3d 340, 344
(7th Cir. 2000); Sandoval v. Hagan, 197 F.3d 484, 493-94 (11th
Cir. 1999), rev’d on other grounds, 532 U.S. 275 (2001); Litman
v. George Mason Univ., 186 F.3d 544, 554 (4th Cir. 1999);
Clark v. California, 123 F.3d 1267, 1271 (9th Cir. 1997).

                               B.

       Although courts have uniformly determined that
acceptance of federal funds waives Eleventh Amendment
immunity under the RA, they have struggled to determine how
broadly or narrowly to define the “program or activity” that is
accepting the federal funds. This definitional step is outcome
determinative because the scope of Eleventh Amendment
immunity is coextensive with the State department or agency
receiving federal funds.

        In undertaking this critical first step, we begin with the
text of the Act:

       “Program or activity” defined

       For the purposes of this section, the term
       “program or activity” means all the operations of
       —

                               11
       (1)(A) a department, agency, special purpose
       district, or other instrumentality of a State or of a
       local government; or

       (B) the entity of such State or local government
       that distributes such assistance and each such
       department or agency (and each other State or
       local government entity) to which the assistance
       is extended, in the case of assistance to a State or
       local government;

       . . . any part of which is extended Federal
       financial assistance.

29 U.S.C. § 794(b).

        The Supreme Court initially interpreted “program or
activity” narrowly, holding in Grove City College v. Bell, 465
U.S. 555 (1984), that Title IX’s prohibition of sex
discrimination in “any education program or activity” receiving
federal assistance reached only the specific parts of a recipient’s
operation which directly benefited from federal assistance. See
id. at 575. That same day, the Court extended Grove City to
apply to the RA. See Consol. Rail Corp. v. Darrone, 465 U.S.
624, 635-36 (1984). By interpreting “program or activity” in a
limited fashion, the Supreme Court narrowed RA coverage and
greatly reduced the likelihood of any potential immunity waiver.

      In response to Grove City and its progeny, Congress
passed the Civil Rights Restoration Act of 1987. Therein,
Congress found that “certain aspects of recent decisions . . . of

                                12
the Supreme Court have unduly narrowed or cast doubt upon the
broad application of” civil rights statutes. Civil Rights
Restoration Act of 1987, Pub. L. No. 100-259, § 2, 102 Stat. 28
(1988). Accordingly, legislative action was “necessary to
restore the prior consistent and long-standing executive branch
interpretation and broad, institution-wide application of those
laws as previously administered.” Id.

        Since the passage of the Civil Rights Restoration Act,
this Court has interpreted “program or activity” broadly. See,
e.g., Inmates of Allegheny County Jail v. Wecht, 93 F.3d 1124,
1131 (3d Cir. 1996); Williams v. Sch. Dist. of Bethlehem, 998
F.2d 168, 171 n.3 (3d Cir. 1993). By accepting federal funds,
the State voluntarily waives Eleventh Amendment immunity for
RA claims against that program, department or agency – but
only that specific department or agency. Koslow, 302 F.3d at
170. Once the department or agency is identified, however, the
statute encompasses all of its operations, regardless of whether
a particular operation is federally assisted. Id. at 168. Thus,
although a particular function or operation might be the State’s
only link to federal funds, the waiver under § 2000d-7 is
structural; it applies to “all the operations” of the entity
receiving federal funds. Id. at 171-72.

        Our decision in Koslow is instructive here. There, an
employee of the Pennsylvania State Correctional Institute at
Graterford sued under the ADA, the RA, and the PHRA alleging
that he was fired after suffering job-related injuries. At the time,
the Graterford facility was receiving federal funds under the
State Criminal Alien Assistance Program (SCAAP), which
assisted states housing illegal aliens in state correctional

                                13
facilities. Pennsylvania received federal funds under SCAAP
and disbursed them to the Department of Corrections (DOC),
which then distributed funds to the individual facilities. The
DOC did not track the use of SCAAP funds to ensure that they
were used for their intended purpose. Koslow, 302 F.3d at 167.

       The question presented was whether Pennsylvania had
waived its Eleventh Amendment immunity by accepting SCAAP
funds despite the fact that Koslow’s employment had nothing to
do with SCAAP. We held that the Commonwealth (doing
business as the DOC) — rather than the specific prison where
Koslow worked — was a proper defendant. Because the
Commonwealth accepted federal funds, the DOC waived
immunity for all of its operations regardless of whether they
were federally assisted. Id. at 168, 171-72, 176.

                               IV.

       With the foregoing legal principles in mind, we turn to
the dispositive question in this case: whether the Domestic
Relations Section is an independent agency with legal status of
its own or a mere part of the Fifty-Third Judicial District. If the
DRS is an independent entity, it is a “program or activity” and
its receipt of federal funds does not waive the LCAPPD’s
Eleventh Amendment immunity. If, however, the DRS is a
subunit of the Fifty-Third Judicial District, then its receipt of
federal funds will effectuate a waiver of Eleventh Amendment
immunity for the entire judicial district and all of its subunits,
including the LCAPPD. In that case, the LCAPPD would be
amenable to Haybarger’s suit.


                                14
                                A.

        Although the Rehabilitation Act is a federal statute, we
look to state law to ascertain the character of a state entity for
purposes of assessing Eleventh Amendment immunity. As the
Supreme Court has stated, the question whether a particular state
agency is an “arm of the state” entitled to Eleventh Amendment
immunity is a “question of federal law,” but “that federal
question can be answered only after considering the provisions
of state law that define the agency’s character.” Regents of the
Univ. of Cal., 519 U.S. at 429 n.5 (emphasis added). Though
not dispositive, a State’s characterization of an entity under state
law is significant. See Cooper v. Se. Pa. Transp. Auth., -- F.3d
-- (3d Cir. 2008). Accordingly, we must assess Pennsylvania
law to determine whether the DRS is an independent entity
capable of meeting the definition of “program or activity” under
29 U.S.C. § 794(b).

       As we noted previously, the Pennsylvania Constitution
vests judicial power in a “unified judicial system” which
includes all of Pennsylvania’s courts. P A. C ONST. art. V, § 1.
As such, the Pennsylvania courts are part of the
“Commonwealth government,” which makes them state
agencies. See P A. C ONST. art. V, § 6(c); 42 P A. C ONS. S TAT. §
102 (2008); 42 P A. C ONS. S TAT. § 301 (2008). Pennsylvania’s
judicial districts, including their probation and parole
departments, are ordinarily entitled to Eleventh Amendment
immunity as arms of the State. Benn, 426 F.3d at 241.

       The UJS is divided into sixty judicial districts. 42 P A.
C ONS. S TAT. § 901 (2008).     In most cases, each district

                                15
comprises one county4 and has one court of common pleas. 42
P A. C ONS. S TAT. § 911 (2008). Under Pennsylvania law, each
court of common pleas must have a domestic relations section,
“which shall consist of such probation officers and other staff of
the court as shall be assigned thereto.” 42 P A . C ONS. S TAT. §
961 (2008). There is no similar provision explicitly calling for
adult probation and parole departments. Instead, Title 42
provides that each court of common pleas “shall have such other
sections as may be provided or prescribed by law.” 42 P A.
C ONS. S TAT. § 962 (2008).

       This Court has stated that a county domestic relations
section is merely a part of the court of common pleas for that
county, and “thus not a county agency.” Rogers v. Bucks County
Domestic Relations Section, 959 F.2d 1268, 1271 n.4 (3d Cir.
1992) (emphasis added).         Under this interpretation, the
Domestic Relations Section could not be the “defining unit” for
Eleventh Amendment immunity purposes, because the Fifty-
Third Judicial District would be the relevant entity.

        Additionally, we note that the DRS does not hold itself
out as independent from the Fifty-Third Judicial District and the
Lawrence County Court of Common Pleas. The contract to
receive Title IV-D funds — which counsel for the LCAPPD
asserted at oral argument should constitute a “specific waiver”
by the DRS alone — was entered into by and between the


       4
        In limited cases, two counties are combined into one
judicial district. The Fifty-Third Judicial District covers
Lawrence County alone.

                               16
Pennsylvania DPW and the “Domestic Relations Section (DRS)
of the Court of Common Pleas and County Commissioners of
Lawrence County.” Additionally, the Child and Spousal
Support Handbook published by the DRS states that “Domestic
Relations is part of the Family Court,” and, “the Family Court
is a division of the Lawrence County Court of Common Pleas.”
D OMESTIC R ELATIONS S ECTION, C HILD AND S POUSAL S UPPORT
H       A     N      D    B    O     O     K            2    ,
http://www.co.lawrence.pa.us/domestic/Child%20and%20Spo
usal%20Support %20Handbook.pdf.5


       5
        A sampling of official websites of Pennsylvania counties
reveals that their respective domestic relations sections are
constituent parts of their courts of common pleas:

       Berks County. “The Domestic Relations Section
       is part of the Family Court, which is a division of
       the Berks County Court of Common Pleas.”
       http://www.co.berks.pa.us/dr/lib/dr/introduction
       .pdf.

       Delaware County. “Domestic Relations Section
       is part of the Family Court. The Family Court is
       a division of the Delaware County 32nd Judicial
       District Court of Common Pleas.”
       http://www.co.delaware.pa.us/domesticrelations
       /introtoDR.html.

       Lehigh County. “The Lehigh County Domestic
       Relations Section (D.R.S.) is part of the Family

                               17
                                B.

       In light of the aforementioned facts, we cannot say that
the DRS is an independent legal entity. Rather, the DRS is a
subunit of the Fifty-Third Judicial District, which is in turn part
of the UJS. Consequently, we hold that the receipt of federal
funds by the DRS effectuated a waiver of Eleventh Amendment
immunity under the RA for not just the DRS, but for all subunits
of the Fifty-Third Judicial District, including the LCAPPD.

        The LCAPPD argues that the relevant entity should be
the DRS and, under Koslow, the judicial district should be
entitled to waive immunity on a “piecemeal basis, by simply
accepting federal funds for some departments and declining
them for others.” See Koslow, 302 F.3d at 171. Thus, the
LCAPPD asserts that the “specific contract” between DPW and
the DRS should be construed as a “narrow and express waiver”
that should be limited to the department actually receiving
federal assistance.

       We are unpersuaded by the LCAPPD’s arguments
because they misconstrue the legal status of the DRS. Because
the DRS is not independent, the funds it receives are imputed to
the Fifty-Third Judicial District as a whole. The Fifty-Third
Judicial District is the relevant “program or activity” under §


       Court, a division of the Lehigh County Court of
       C o m m o n                 P l e a s . ”
       http://www.lccpa.org/depts/domrel.html.


                                18
794(b) and the Eleventh Amendment immunity waiver applies
to “all of the operations of that department regardless of whether
the particular activities are federally assisted.” A.W., 341 F.3d
at 243. Even if the federal funds received by the DRS on behalf
of the judicial district do not relate to the functions of the
LCAPPD, the DRS and the LCAPPD are linked for Eleventh
Amendment immunity waiver purposes by virtue of their status
under Pennsylvania law.

        We find this case analogous to Thomlison v. City of
Omaha, 63 F.3d 786 (8th Cir. 1995). There, a discharged
firefighter sued Omaha for discrimination under the
Rehabilitation Act. Omaha contended that the defining unit for
purposes of the RA should be the Fire Division, which Omaha
believed should be exempt from the RA because it did not
receive federal assistance. Id. at 789.

        The Court of Appeals for the Eighth Circuit determined
that the City drew “too fine a line.” Id. Omaha’s Public Safety
Department included the Fire, Police, and Communications
Divisions. Id. The Police Division received federal funds, but
the Fire Division did not. Id. The Fire Division’s lack of
federal funding did not render it immune from suit, however,
because the defining unit was the Public Safety Department as
a whole. Id. Because the RA defines “program or activity” to
include “all of the operations of a department . . . any part of
which was extended federal financial assistance,” the court




                               19
concluded that this definition covered the operations of all three
divisions of the Public Safety Department. Id.6

       Here, the LCAPPD makes the same error that Omaha
made in Thomlison. The proper “defining unit” is the Fifty-
Third Judicial District and the receipt of federal funds by the
DRS effectuates a waiver of Eleventh Amendment immunity for
the LCAPPD and all other subunits of the Fifty-Third Judicial
District in the same way that the Police Division’s receipt of
federal funds effectuated a waiver as to the Fire and
Communications Divisions in Thomlison.

        Without mentioning Thomlison, the LCAPPD relies on
Schroeder v. City of Chicago, 927 F.2d 957 (7th Cir. 1991),
which, in conclusory fashion, stated: “[The Restoration Act] was
not, so far as we are able to determine . . . intended to sweep in
the whole state or local government, so that if two little crannies
. . . of one city agency . . . discriminate, the entire city
government is in jeopardy of losing its federal financial
assistance.” Id. at 962. At first glance, Schroeder would seem
to support the LCAPPD, but the facts of that case render it
inapposite.

        In Schroeder, a former municipal firefighter sued the City
of Chicago under the Rehabilitation Act for a delay in payment
of his disability benefits. Id. at 962. Certain departments of one


       6
        We note that by the time of trial in Thomlison, Omaha
had abolished the Public Safety Department and made each of
the three divisions autonomous.

                                20
city agency received federal funding, but the entire city was not
a “program or activity” receiving federal financial assistance.
As a result, the Court of Appeals for the Seventh Circuit barred
Schroeder’s RA claim against Chicago. Unlike Schroeder,
Haybarger did not sue the entire Commonwealth for her
termination. Instead, she identified the entity receiving federal
funds — the Fifty-Third Judicial District — and limited her suit
accordingly. In sum, because Haybarger fashioned her suit in a
materially different manner than the plaintiff in Schroeder, we
find that decision inapposite.

                                 V.

       Waivers of sovereign immunity are disfavored absent
clear evidence and we must “indulge every reasonable
presumption against waiver.” Aetna Ins. Co. v. Kennedy, 301
U.S. 389, 393 (1937); Lombardo, 540 F.3d at 198. However,
our result here is dictated by an analysis of Pennsylvania law
regarding the legal status of judicial districts and their respective
subparts. Pennsylvania remains free to separate its domestic
relations sections and like entities into autonomous departments
or agencies. To date, Pennsylvania has not done so. Because
the Domestic Relations Section is not an independent entity, its
waiver of Eleventh Amendment immunity through its receipt of
federal funds must be imputed to the Fifty-Third Judicial
District as a whole, including the Lawrence County Adult
Probation and Parole Department. Therefore, we will affirm the
District Court’s order denying Defendants’ motions for
summary judgment.



                                 21